Citation Nr: 1528677	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In July 2012, the Veteran filed a timely Substantive Appeal (VA Form 9).  

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In November 2014, the Board found that new and material evidence had been received to reopen the Veteran's claim for hearing loss, and remanded the Veteran's claims for further evidentiary development.  After the requested development was completed, the RO continued the previous denials of the claims for service connection in a February 2015 Supplemental Statement of the Case.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  The hearing transcript is contained in the Virtual VA file.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A chronic hearing loss disability was not shown in service or for several decades thereafter, and the most probative evidence fails to link the current disability to service.  

2.  The Veteran's current low back disability was not shown in service or for several decades thereafter, and the most probative evidence fails to link the current disability to service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


I.  VA'S DUTY TO NOTIFY AND ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and (2) (West 2014).

In the present case, in a December 2011 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claims for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, and the statements of the Veteran and his representative.  The Veteran has not identified any other outstanding records that have not been requested or obtained. 

The Veteran was afforded VA examinations in January 2015 for his hearing loss and back.  The Board finds these examination reports to be adequate, as the examiners reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination and testing or conducted a clinical evaluation and performed audiograms, and provided a reasoned rationale for the opinions rendered.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of the Veteran's in-service noise exposure or back injuries.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the claims for service connection and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claims, or that a reasonable person could be expected to understand from the notice what was needed.  The Veteran testified to the onset and symptoms of his hearing loss and back pain.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

As the Board's requested evidentiary development has been completed, the Board finds compliance with its November 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including sensorineural hearing loss and arthritis, can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b) (2014).  Section 3.303(b) equates the showing of a chronic disease in service "with a reliable diagnosis of the chronic disease while in service."  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  The regulation does not mean that any manifestation of joint pain in service will permit service connection of arthritis, first shown as a clearcut clinical entity, at some later date.  38 C.F.R. § 3.303(b) (2014).  "To be 'shown in service,' the disease identity must be established and the diagnosis not be subject to legitimate question."  See Walker, 708 F.3d at 1335. 

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation, such as sensorineural hearing loss and arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a) (2014).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

The Board acknowledges that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his or her claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, "where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

A.  Hearing Loss

Background

The Veteran seeks service connection for bilateral hearing loss due to in-service noise exposure.  The alleged noise exposures are from serving as a radio man for four years, an incident of a gun blast, and jet engines.

Service treatment records show that the Veteran's hearing was tested on examinations for entrance into and discharge from active duty, and that his hearing was reported as 15/15 by whispered voice tests on both occasions.  Service treatment records contain no reference to complaints or findings of hearing loss or exposure to acoustic trauma.

When the Veteran filed his initial claim for service connection of hearing loss in March 2002, he stated on his application that his hearing loss began in 1963, the year of the Veteran's discharge from service.  

In June 2002, the Veteran established care with VA.  He complained of hearing loss at that time, which he reported began when he was in service.  

In a letter received from a private physician (D.A., MD) in May 2003, Dr. D.A. related that he evaluated the Veteran in his clinic in March 1988.  Audiometric testing was performed at 500, 1000, 2000, 4000, and 8000 Hertz and showed pure tone thresholds of 25, 30, 45, 80, and 70 decibels in the right ear, respectively, and of 40, 35, 40, 80, and 60 decibels in the left ear at the same frequencies.  Subsequently the Veteran had a Weber's Test, which lateralized to the right significantly, and a Renee Test, which showed that air conduction was greater than bone conduction bilaterally.  These findings were characterized as "mildly consistent with sensorineural hearing loss."

In September 2003, the Veteran testified at a hearing before a Decision Review Officer (DRO).  The Veteran testified that he served as a "radio man" in the Navy keeping communications going in and out, mostly by Morse code and teletype, with very little voice transmission.  In this capacity, he wore a headset eight hours per day monitoring messages that had lots of static and high-pitched tones.  He related that he had to turn the volume up loud enough to hear the messages over the static.  He also described an incident where he was watching a gunnery operation on the flight deck above the gun.  When the gun fired, he was knocked down by the blast, after which he was unable to hear for a short period of time and experienced hearing loss for two or three days.  He saw a corpsman who told the Veteran he would be all right in a few days, which he was.  To his knowledge, there was no medical documentation written down about that incident.

The Veteran also testified that, at his discharge examination, headphones were put on him and he was instructed to raise a hand when he heard a tone.  He related that the corpsmen pushed buttons on a machine, but he never heard a single tone in either ear.  He was told he was fine and to move on.  The Veteran denied having any problem with his hearing while he was in the Navy.  The Veteran also denied getting treatment for any hearing problem within a year after he was discharged.  Since discharge, the Veteran reported seeing Dr. D.A. for a hearing evaluation and that Dr. D.A. was unable to say that the Veteran's hearing loss was related to his military service.

The Veteran stated that after service his work as an electrician involved very little exposure to noise.  There were occasional skil saws on the job, but most of the construction was done prior to him coming on the job.  

The Board notes that, in his February 2003 Notice of Disagreement and July 2003 Appeal to Board of Veteran's Appeals (VA Form 9), the Veteran disputed that a whispered voice test had been performed at discharge.

The Veteran was afforded a VA examination in October 2004.  He reported that he worked as a radio operator in the Navy and that he had high-pitched tones through the headphones.  He stated that he had been unable to hear in both ears for about 20 years, and that his hearing defect was gradually getting worse.  He did not use hearing aids.  On referral for audiology testing, the Veteran related that he first noticed hearing loss in the 1980s.  He stated that vocational noise exposure was minimal as an electrician, but that recreational noise exposure was substantial as a hunter for many years without ear protection until recently.  There was no history of head trauma. 

Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
65
80
LEFT
30
40
50
70
80

Maryland CNC speech recognition scores were 74 percent in the right ear and 70 percent in the left ear.  The audiologist expressed the opinion that, because the MOS (military occupational specialty) of radio operator is not an intensive sound level position and the hearing loss was not noticed until 20 years after service, it was less likely than not that the Veteran's hearing loss was the result of military service.  

The Board denied the Veteran's claim for service connection of hearing loss in February 2005.  In November 2011, the Veteran filed to reopen his claim for hearing loss due to military service as a radio operator.  In a January 2012 statement, the Veteran reported that at discharge he was given a mechanical hearing test and was spoken to by medical personnel to determine his hearing loss.  He was told that he was alright; although, he "was having a hearing issue understanding words."  The Veteran stated that he felt four years as a radio man and service on the carrier deck during jet takeoff and landing without ear protection caused the hearing loss he has had since his discharge in 1963.

In his February 2012 formal claim application, the Veteran stated that his hearing loss began in January 1963.  In his May 2012 Notice of Disagreement, the Veteran stated that it was the constant loud static and Morse code he experienced as a radio man that created a hearing issue for him.  On his July 2012 VA Form 9, the Veteran stated that Morse code, static, and high-pitched sounds damaged his hearing, and added that fire and jet engines helped.

At his June 2014 Board hearing, the Veteran testified that he was walking across the flight deck during firing practice, which was about the only time he could be on the flight deck because flight operations were suspended, when a gun fired below him.  The concussion knocked him 10 feet backwards off his feet, landing on his back.  The Veteran reported he was unable to hear for several hours, but did not go to sick bay.  Nothing like that had happened to him previously that caused him to lose his hearing.  He also related that he spent four years with headphones on listening to Morse code, static, and high-pitched squeals. 

The Veteran testified that for his discharge examination he went before two corpsmen who put headphones on him.  They had a black box with buttons on it and told him to tell them when he heard a sound.  They pushed three buttons, if he remembers correctly, but he never heard a single sound.  The Veteran stated that the record shows that they just talked to him.  He stated that at time he could talk to different people and understand them fine, if there was not a radio playing or some other noise in the room.  

The Veteran related that he learned through a doctor later that he was missing frequencies, and the Veteran stated he believes all the time with the radio caused that.  He testified that he does not know when he first realized there was a problem with his hearing, but when he was in his 50s it really started bothering him and he went to the doctor's.

The Veteran was afforded an audiology examination in January 2015.  The Veteran reported military noise exposure from radio operation, citing noise from Morse code and other radio noise, where he used headphones for several hours a day for four years.  He stated that he was stationed on an aircraft carrier with frequent jet noise on the deck above.  He also related that during his time off he would spend time on the flight deck.  One time he was watching gunnery practice when a large gun that was fired below knocked him ten feet backwards, stating that "for almost two weeks" he could hardly hear.

He reported that he never sought a hearing evaluation until about 15 years ago.  He first noticed hearing loss about 30 years ago, or maybe longer.  The examiner noted that this is consistent with the previous report at his October 2004 VA examination that he first noticed hearing loss in the 1980s.  However, following testing, he stated that he first noticed a hearing problem upon release from active duty, and stated that at that time he was having difficulty hearing in background noise or groups. 

He stated that, at his separation examination, corpsman placed headphones on him and pressed buttons on a black box, but that he did not hear any sounds.  They told him he was alright and sent him away with no further testing.  He did not recall a whispered voice test.

Following service, he reported that he worked primarily as an electrician, with only occasional occupational noise exposure from nearby construction/power tools.  He reported civilian noise exposure from hunting/shooting, chainsaw usage, and building a house using power tools.  He denied any use of hearing protection.

The examiner found there is no evidence on which to conclude that the Veteran's current hearing loss was caused by or is a result of the Veteran's military service, including from military noise exposure.  She also found that the records are insufficient to rule out noise-induced hearing loss as a result of military noise exposure, because whispered voice tests are insensitive to high frequency losses/shifts.  However, the examiner found that the evidence suggests that the onset of the Veteran's hearing loss was more likely than not years after active duty.  Her rationale was that, at the present examination, the Veteran initially reported the onset of hearing loss was about 30 years ago or maybe longer.  At his October 2004 (erroneously referred to as 2014) evaluation, the Veteran reported the onset in the early 1980s.  In September 2003 hearing testimony, the Veteran denied any problem with hearing loss while in the Navy.  She also noted that the Veteran reported at the hearing that he was knocked down by gun blast and "could not hear for 2-3 days," but that he was alright in a few days and denied persistent or permanent hearing loss.  Finally, she noted that service treatment records include no report of hearing loss during active duty.

The examiner also noted that the Institutes of Medicine (IOM) stated in its 2006 report that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that, based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  

Analysis

The most probative evidence indicates that the Veteran's hearing loss did not have its onset in service or within one year of his discharge from service, and is not otherwise etiologically related to in-service noise exposure.  The Veteran has not presented any credible evidence that he sought treatment for or was diagnosed with hearing loss prior to the private testing performed in March 1988, almost 25 years after his discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors).  This 25-year gap without treatment tends to render any theory of entitlement based on continuity of symptomatology not credible.

The record is devoid of a positive nexus opinion that contains a clear conclusion with supporting data and a reasoned medical explanation connecting the Veteran's hearing loss to his service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds the opinions of the January 2015 VA examiner to be highly probative to the question at hand.  She based her opinions on a comprehensive review of the Veteran's entire claims file and service treatment records, a thorough interview of the Veteran, audiological testing, and an IOM report.  In addition, her opinions are in accord with those of the October 2004 VA examiner, who also opined that it was less likely than not that the Veteran's hearing loss is the result of military service.

The Board notes that the medical records received from Dr. D.A. contain a May 2003 entry showing that the Veteran requested that Dr. D.A. write a letter stating that the Veteran's hearing loss was caused by his military service.  While Dr. D.A. submitted a letter in May 2003 with the findings of testing he performed in March 1988, the letter does not include any opinion as to the onset or etiology of the Veteran's hearing loss.  Moreover, at his September 2003 DRO hearing, the Veteran testified that Dr. D.A. was unable to say that the Veteran's hearing loss was related to his military service.

The Board acknowledges that the Veteran's representative contends that the January 2015 examiner has taken selected comments from the IOM report out of context.  The representative recalls that the report actually says "something along the lines of there not having been any studies conducted on the question, therefore there was insufficient evidence to conclude that there was a delayed onset."  May 2014 Appellant's Post-Remand Brief at 5.  

The IOM report summarizes its findings on noise-induced hearing loss as follows:

There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur. 

Institute of Medicine of the National Academies, Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present, Noise and Military Service:  Implications for Hearing Loss and Tinnitus, 2006, p. 11.  

Although there are not definitive studies, the examiner correctly notes that the IOM report concluded that it is unlikely that there is a delayed onset of hearing loss following noise exposure based on the currently available data.  Moreover, it is clear from a complete reading of the examiner's report that she did not base her opinion solely, or even primarily, on the IOM report, but rather on the totality of the evidence in the record.  For example, the examiner pointed to several pieces of evidence that suggest the onset of the Veteran's hearing loss was more likely than not years after active duty.  She found, and indeed the Veteran testified to the fact, that the Veteran had no problem with hearing loss while in the Navy and that there was no persistent or permanent hearing loss following the gun blast incident.  Moreover, she identified post-service noise exposure of occasional occupational noise exposure from nearby construction/ power tools, and civilian noise exposure from hunting/shooting, chainsaw usage, and building a house using power tools.  The Veteran denied the use of any hearing protection.

The Veteran's representative also alleges that it is inconsistent for the examiner to find that the Veteran's service treatment records are insufficient to rule out noise-induced hearing loss as a result of military noise exposure, because whispered voice tests are insensitive to high frequency losses/shifts, and then to render an unfavorable opinion "based on the veteran's recollection of the hearing loss . . . becoming noticeable '30 years ago, maybe longer' which would have been at some point post service."  May 2014 Appellant's Post-Remand Brief at 5.  In contrast to the representative's characterization of an inconsistency in the examiner's opinions, the Board finds the examiner's finding to be beneficial to the Veteran in that she acknowledges that a normal whispered voice test at discharge cannot be taken as proof positive that the Veteran's hearing was normal at discharge.  As discussed above, the examiner based her opinions on the totality of the record and did not support her opinions solely by a single representation by the Veteran that his hearing loss was not noticeable until 30 years after service or that he had a normal whispered voice test at discharge.  Crucially, the examiner and the IOM findings show that there is no objective evidence to the requisite degree of medical certainty that supports permanent noise-induced hearing loss developing later in one's lifetime.  Thus, regardless of when the Veteran was aware of his hearing loss, there currently is no credible sound medical basis for finding that permanent noise-induced hearing loss from service developed later in the Veteran's lifetime.  Objective evidence of hearing loss is not shown in service or until decades after the Veteran's discharge from service, and for reasons detailed below, there is no persuasive credible lay evidence of permanent hearing loss in service and ever since service.  

The Board acknowledges that the Veteran has asserted at times that he had difficultly hearing when background noise was present at discharge and has experienced ongoing hearing loss since service.  The Board finds that the Veteran is competent to report observable symptoms, such as his own ability to hear.  Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether a veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  The Veteran also is competent to report on the duties he performed during his military service and his exposure to in-service noise.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)), hearing loss can have many causes and so the etiology of such hearing loss falls outside the realm of common knowledge of a lay person, as it involves a complex medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship that requires medical testing to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Consequently, the Board finds that the Veteran is not competent to diagnose the etiological cause of his current hearing loss.

Moreover, while the Veteran is competent to describe his own ability to hear, the Board unfortunately cannot find the Veteran credible in his assertions as to the onset or etiology of his hearing loss.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board notes that there is conflicting and inconsistent evidence concerning the onset of the Veteran's hearing loss and the Veteran's noise exposure.  For example, in March 2002, June 2002, and February 2012, the Veteran stated that his hearing loss started in service.  In a January 2012 statement, the Veteran stated he was having difficulty understanding words at the time of discharge.  Although the Veteran now states that he had difficulty hearing when background noise was present in service, he did not inform military personnel of that while in service.  

In contrast, in September 2003, he testified that he did not have any problem with his hearing while he was in the Navy and that he first sought treatment for hearing loss with Dr. D.A., which would have been around 1988.  In October 2004, he reported that he had been unable to hear for about 20 years.  In June 2014, he testified that he does not know when he first realized he had hearing loss, but when he was in his 50s it really started bothering him.  At his January 2015 examination, he initially reported that he first noticed hearing loss about 30 years ago or maybe longer.  But, following testing that same day, he stated that he first noticed a hearing  problem upon release from active duty and was having difficulty hearing in background noise or groups.

The Veteran has also been inconsistent reporting his noise exposure with respect to the gun blast incident and to jet noise.  In a January 2012 statement, the Veteran stated that he felt that service on the carrier deck during jet takeoff and landing without ear protection had caused his hearing loss.  In contrast, at his June 2014 Board hearing, the Veteran testified that he only could be on the flight deck when flight operations were suspended, and that he was walking across the flight deck during firing practice when the gun blast occurred.  At his January 2015 audiology appointment, he related that during his time off he would spend time on the flight deck, and one time he was watching gunnery practice when a large gun was fired on the deck below.  He also reported that he was exposed to frequent jet noise on the deck above.  At his January 2015 VA back examination, the Veteran reported he "inadvertently" walked into an area where the ship's big guns were being fired. Also, in 2003, the Veteran claimed that he experienced temporary hearing loss two to three days after the blast, but in 2014, he reported he was unable to hear for several hours and in 2015, he reported that he was unable to hear for almost two weeks.  

Unfortunately, because of these conflicting and inconsistent statements, the Board cannot find the Veteran's statements regarding the date of onset reliable and persuasive.  Consequently, the lay evidence regarding the date of onset must be deemed not credible.  The normal whispered voice test and unreliable lay statements do not place the evidence relating to whether hearing loss was shown in service or within one year of discharge from service in relative equipoise.  Rather, the evidence is speculative at best and service connection cannot be established on the basis of a possibility that a disability is related to service.  See 38 C.F.R. § 3.102 (2014); see also Bloom v. West, 12 Vet. App. 185, 187 (1999); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Moreover, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's hearing loss (including substantial post-service noise exposure without hearing protection), thereby requiring medical expertise to address.  Thus, the Board finds the January 2015 opinion by the VA examiner (which was accompanied by detailed supporting rationale) to be of greater probative value than the Veteran's lay contentions regarding the onset and etiology of his hearing loss.

The Board notes that it does not find that the Veteran's lay statements of hearing loss in and since service lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to lack credibility because they are internally inconsistent.  Thus, there is no medical evidence or credible lay evidence of continuity of symptomatology.  

In sum, the most probative evidence indicates that the Veteran's hearing loss did not have its onset in service or within one year of his discharge from service, and is not otherwise etiologically related to in-service noise exposure.  There is no medical evidence of hearing loss in service, or credible lay evidence of hearing loss that occurred in service and continued ever since service.  There is no medical evidence of record that otherwise links the Veteran's hearing loss to service.  There is no persuasive evidence of probability (as distinguished from possibility) that regardless of when the Veteran became aware of his hearing loss, there was physiologic evidence of hearing loss in service or within a year of service.  There is no persuasive evidence of probability (as distinguished from possibility) that regardless of when the Veteran became aware of his hearing loss, permanent noise-induced hearing loss from the service developed later in the Veteran's lifetime.  As the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss, the benefit-of-the-doubt doctrine is therefore not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).




B.  Back

Background

The Veteran contends that he has a low back disability due to three "falls" he suffered in service.

Service treatment records are negative for any complaints, diagnoses, or treatment of the Veteran's back or for falls and/or back injuries.  The Veteran's August 1963 discharge examination shows the Veteran's spine was normal.  While in service, the Veteran had tooth extractions and repair in September and October 1959, and sought treatment for a cold and cough in September 1960, a tooth abscess in November 1963 on two occasions, and urethritis with discharge in June and July 1963. 

When the Veteran established care with VA in June 2002, he reported that he had arthritis in his right hand; lower back pain; minimal pain in his knees from time to time; and pain in both feet at times, especially in his heels and arches.  The Veteran was silent as to cause and duration of his back pain.

In November 2003, the Veteran was having back pain with pain into the sacroiliac/ left hip areas.  A lumbar spine series showed no vertebral wedging or subluxation; mild degenerative spurring anteriorly at L2-3, L3-4, and minimally at L4-5; and degenerative changes at articular facets mid and lower lumbar levels.  The impression was mild degenerative changes mid and lower lumbar spine.

In a March 2004 Primary Care Pain Assessment, the Veteran reported he had pain above the left hip in the back for three to four years.  In a July 2006 Primary Care Pain Assessment, the Veteran reported aching pain in his lower back "for several years."  In contrast, he reported that he had pain in his hands, knees, and sometimes shoulders and elbows for "over 10 years." 

In May 2012, the Veteran reported that he went turkey hunting and was setting in an uncomfortable position for a long time, "besides walking aways."  He was not feeling too badly while hunting, but he awoke the next morning with low back pain that was radiating into his left hip area.  The Veteran sought treatment in the emergency room, with follow up in clinic.  X-rays showed the vertebral bodies had normal height; narrowing of disc height at L5-S1; facet joint hypertrophy through-out the lumbar spine, greatest inferiorly; osteophyte formation at multiple levels, greatest at L4; and degenerative changes of sacroiliac joints, with moderate sclerosis.  The impressions were degenerative disc disease at L5-S1, degenerative change of facets throughout the lumbar spine, and degenerative change of sacroiliac joints bilaterally.  Thereafter, VA records show ongoing treatment for low back pain and diagnosis of left L5 radiculopathy. 

In his May 2012 Notice of Disagreement, the Veteran stated that he was on deck during a practice firing and was knocked to the deck when a four inch gun was fired.  He related that he did not go to sick call because he was told by the Communication's Officer that he could be court-martialed if he could not perform his duties.

At his June 2014 Board hearing, the Veteran testified that his first in-service fall occurred when he was unaware that the ship was at sea, he was heading down a ladder that moved, and he fell from one deck to the lower deck.  The Veteran related that he was told in boot camp, or at some time, that, if sailors injure themselves and cannot perform their duties, they would be court-martialed.  "[T]hat being said, [he] never went to sick bay for nothing."  So, he limped back to his duty station and went to work.  The second fall occurred when the ship was in dry dock and he was asked to paint a void.  He reported falling eight to ten feet.  The Veteran related that those involved in the painting were "drunk on paint fumes."  The petty officer in charge said he would lose his stripes if anyone found out about it, so the sailors were told to lie there and get over it.  The Veteran testified that he did not go to sick bay.  The third incident was the gun blast described above. 

The Veteran testified that his back pain has never left him and that he has dealt with it all of his life.  The Veteran reported that he spent most of the prior year laid up due to back problems.  He does not know what started that and did not do anything out of the normal.  He got up one morning and pain was running down his left hip and he went to the emergency room.  

The Veteran testified that he cannot definitely say that his current back disability is related to service, but he stated that his "problems started back then."  He opined that maybe it is cumulative and everyday life.  The Veteran reported that he worked in construction and has lifted heavy objects.  The Veteran reported that he has not had any falls or back injuries since service. 

The Veteran was afforded a VA examination in January 2015.  The Veteran reported trouble with his lower back for 50 years.  He reported that he fell down a ladder in service and had back pain after that fall. The Veteran related that he was told in boot camp that, if he were to go to sick bay, he could be court-martialed, and, therefore, he never went for medical care after the falls.  He also related the eight to ten foot fall while painting, and that he "inadvertently" walked into an area where the ship's big guns were being fired and a shock wave knocked him back about 10 feet.  He reported that his in-service job was not too physical, but that after service he worked in construction for several years, with heavy lifting requirements.  

The Veteran reported having frequent back pain since 1961.  Over the last 50 years sometimes he had back pain every day, but he would have some "good spells" also and the trouble would be intermittent.  The back pain got a lot worse in 2012 with pain radiating to the left leg and numbness in the leg and foot.  He reported that, as he got older, it became hard for him to keep up with the job requirements, so he cut back his hours due to back pain and other degenerative joint disease (DJD) complaints of the hands and knees.  It got hard for him to kneel and crouch down to perform certain tasks.

The examiner reviewed imaging studies that showed documented arthritis of the thoracolumbar spine.  August 2012 magnetic resonance imaging (MRI) showed multiple lumbar spine degenerative changes inferiorly and mild disc bulges at 
L5-S1, L4-5, and L3-4, as well as left L5 radiculopathy.

After a thorough review of the Veteran's claims file and medical history, examination of the Veteran, and review of the medical literature, the examiner opined that the Veteran's low back disability is less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury or event.  The examiner concluded that the Veteran's disability it is at least as likely as not the result of general wear and tear over the last 50 years.  The examiner determined that the Veteran does have moderate DJD of the lumbar spine, as found by x-ray.  She noted that the changes look about the same as in 2012; however, the DJD changes have worsened when compared to x-rays done in November 2003.  Therefore, the examiner concluded that the DJD changes are a more recent development, rather than stemming from the Veteran's time of military service 50 plus years ago.  She stated that she could not say for certain exactly when the first DJD changes might have shown up by x-ray, but based on the amount of progression that has occurred in the last 11 years, the examiner opined that it is clear that the development of significant arthritis did not occur in the 1960s, but much more recently.  

The examiner noted there is no documentation in the Veteran's service treatment records for back injuries; although, it was certainly plausible that the Veteran may have elected not to seek medical care after falling in service.  She continued that more recent medical records look quite clear that there was some lumbar spine arthritis present in 2002, but also that it has definitely progressed over the last 13 years.  This speaks toward the DJD being a relatively recent development, and not likely due to the alleged falls during the time of military service. 

The examiner noted additionally that DJD is most commonly a disease of the later decades of life.  The examiner noted further that the Veteran did engage in physical labor during his working life, and, over the decades, this wear and tear contributes to the gradual development of arthritis.  She noted that advanced age is one of the strongest risk factors associated with osteoarthritis.  She referenced a National Health and Nutrition Examination Survey that found the prevalence of osteoarthritis to be less than 0.1 percent in those aged 25 to 34 years old, versus a rate of over 80 percent in people over the age of 55.

The examiner also stated that it is possible with severe falls that fractures of the spine can occur; however, she opined that the Veteran's spinal x-rays show no evidence of this having happened.  An old, healed compression fracture of the spine, even from 50 years ago, would still be apparent and manifested as a loss of height of the vertebral body.  However, the examiner did not see any such changes in the Veteran's lumbar spine. 

Analysis

It is substantiated that the Veteran has a current low back disability.  The Board also finds that the Veteran is competent to testify as to the three falls and/or back injuries that occurred in service because they are within his own personal knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  However, the medical evidence indicates that any low back injury the Veteran incurred in service resolved by the time he was discharged from service.  Moreover, there is no positive nexus opinion of record linking the Veteran's current low back disability to his service.  

The Veteran's service treatment records do not indicate any treatment for the Veteran's claimed back injuries.  The Board acknowledges the Veteran's contentions that he did not seek treatment for the three falls and/or injuries he suffered in service due to fear of a court-martial.  The Veteran testified that he never went to sick bay for anything.  However, the Board notes that in service the Veteran sought dental treatment multiple times, treatment for a cold, and treatment for urethritis twice.  Thus, the Veteran did seek treatment when he required it.  The Veteran also testified that he saw a corpsman in connection with the gun blast, but that there was no documentation of that visit.  The service treatment records show that the Veteran's spine was normal at discharge with no note of back pain.  There would have been no fear of court-martial at the time of the Veteran's discharge or reason for the Veteran to omit reporting that he had back pain while in service.  Thus, the Board can only conclude that any back pain the Veteran suffered while in service had resolved by the time of his discharge.  In addition, the Veteran has not presented any objective evidence that he sought treatment for a low back disability prior to June 2002, almost 40 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board has considered the Veteran's assertions that his low back disability is related to service.  As discussed above, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), a low back disability can have many causes.  For example, the Veteran has admitted that he worked in construction and has lifted heavy objects.  The Board notes that the Veteran has a physical occupation and work as an electrician requires bending and kneeling.  In addition, the Veteran has testified that his back disability may be cumulative and from everyday life.  Thus, there are several possible post-service causes of the Veteran's back disability.  Any opinion regarding the nature and etiology of the Veteran's low back disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his low back disability is related to his active military service.  The Board finds the January 2015 opinion by the VA examiner (which was accompanied by detailed supporting rationale) to be of greater probative value than the Veteran's lay contentions regarding the onset and etiology of his low back disability.

The Board also acknowledges assertions by the Veteran that he has suffered from back pain since his first fall in service.  Again, the Board notes that the Veteran is competent to report on his symptoms.  However, the Board cannot find the Veteran credible in his assertions.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  At his June 2002 visit to establish care with VA, the Veteran complained of low back pain, but did not attribute it to service.  In addition, a March 2004 VA record shows the Veteran reported that he had back pain for just three to four years.  Moreover, the Board notes that the Veteran did not file a claim for VA compensation for his low back disability when he filed claims for hearing loss and tinnitus in March 2002.  The Board finds it reasonable to infer that if the Veteran believed his back pain was due to his service that he would have likely filed a claim for it in March 2002 when he filed his other claims.  Although the Veteran apparently developed back pain in about 2000, he did not file a claim for service connection for it until November 2011. 

It is important to point out that the Board does not find that the Veteran's lay statements of back pain since service lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Rather, as discussed above, the lay statements are found to lack credibility because they are inconsistent with the evidence of record, which shows the Veteran initially reported he did not have pain until about 2000.

In sum, there is no credible evidence of record that the Veteran's current low back disability manifested in service or to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. §§ 3.307(a), 3.309(a) (2014).  As noted above, the showing of a chronic disease in service requires a reliable diagnosis of the chronic disease while in service.  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  Moreover, the regulation does not mean that any manifestation of joint pain in service will permit service connection of arthritis, first shown as a clearcut clinical entity, at some later date.  38 C.F.R. § 3.303(b) (2014).  The evidence shows that the Veteran did not complain of low back pain until 2002, which apparently began about 2000, more than 35 years after his discharge from service.  Thus, service connection on a presumptive basis for a chronic disease is not warranted. 

In regard to continuity of symptoms, the Board finds that the Veteran's DJD or degenerative arthritis of the low back is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, due to the finding that there is no credible or probative evidence of continued low back pain or disability after service, service connection based on continuity of symptomatology is not warranted either. 

Finally, the record is devoid of a positive nexus opinion that contains a clear conclusion with supporting data and a reasoned medical explanation connecting the Veteran's low back disability to his service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

After consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's current low back disability was not shown in service or within one year of separation from service, and has not been shown by competent and probative medical evidence to be etiologically related to his active service.  Accordingly, service connection for a low back disability is not warranted on any basis.  See 38 C.F.R. § 3.303 (2014).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a low back disability is denied.



___________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


